Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant's arguments filed 01/24/2022 have been fully considered but they are not persuasive. The Office after reviewing the applicant’s arguments respectfully disagrees with the applicant’s rationale and remarks supporting said arguments for the reasons stated below.  During patent examination, the pending claims must be "given their broadest reasonable interpretation {BRI} consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard: 
The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1).

Further the Office notes that it is obligation of the applicant to actually argue why the prior art does not teach the claims as presently the applicant’s arguments amount to no more than repeating the disputed limitations and generally alleging that the cited prior 
	The applicant argues that "Claims 1-17 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as allegedly being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 1, 7, and 12 have been amended based on paragraph [0057] to clarify a dirty region means a region/portion of a display region that it to be refreshed."  The Office finds the applicant's arguments unpersuasive.
The Office notes suggesting the dirty area of the screen is a part of an image display screen which requires to be refreshed does not further clarify what or where a dirty region is?  The Office is of the understanding that all of or “every region” an image screen will need to be refreshed at some point in time while operating.  If all of the 

The applicant ma benefit from an interview with the examiner to ensure that the Office and the applicant may come to further understanding of the applicant’s invention, however your claim speaks in terms of a future region to be refreshed and your specification discusses a past actions occurring prior to identifying the “dirty region”.  The applicant must clarify the invention.

Claim Rejections - 35 USC § 112
2.	Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 1, 7 and 12, it is not clear how an image processing method, comprising: determining a dirty region of a display region, and calculating a percentage of the dirty region in the display region, wherein the dirty region is a region to be refreshed. Suggesting the dirty area of the screen is a part of an image display screen which requires to be refreshed does not further clarify what or where a dirty region is?  The Office is of the understanding that all of or “every region” an image screen will need to be refreshed at some point in time while operating.  If all of the image screen is the dirty area then why would the invention attempt to calculate a percentage of the screen which is dirty?  Further  the applicant’s specification at  [0057] suggests that the dirty region happens only when using an android operating system and while presenting images on the display, display regions are required to be redrawn, and that a specific redrawn and refreshed regionis the “dirty region”  –“In an Android® system, during a process of displaying an image on a screen, it is necessary to redraw different display regions, and a specific redrawn and refreshed part is called a dirty region, i.e., a dirty visible region, namely a region to be refreshed. The prior art consideration sections below will apply broadest reasonable interpretation possible.
Claims 2-6; 8-11 and 13-17 depend from claims 1, 7 and 12 respectively and inherit the same deficiencies.
Allowable Subject Matter
3.	Claims 2-6; 8-11; and 13-17 will be objected to as being dependent upon a rejected base claim, but would be allowable if the above 35 USC 112B rejections are overcome and rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 1, 7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diefenbaugh et al., US Patent Application (20180007371), hereinafter “Diefenbaugh” and Huang et al., US Patent Application (20120079401), hereinafter “Huang”.

the source fidelity controller may, within the act 204, track the number of active frames (e.g., where an "active" frame includes a change to the image to be displayed) and/or an amount of activity (e.g., dirty area as a percentage of the entire screen) [Diefenbaugh para 0050] the processor is not fast enough to consistently encode and/or encrypt at high resolution (e.g., 4 k), bit depth (e.g., 10, 12, or 16 bits per pixel-component), or refresh rate (e.g., 60/90/120 Hz), as may be indicated by the processor speed determined in the act 204 above[Diefenbaugh para 0053]  ; 
acquiring first image data of the dirty region in an image frame to be updated for displaying The control process 200 starts in act 202 with a source fidelity controller (e.g., the source fidelity controller 114) receiving a request to display a series of frames from an external component [Diefenbaugh para 0049] and second image data of the dirty region in a presently displayed image frame, the source fidelity controller may, within the act 204, track the number of active frames (e.g., where an "active" frame includes a change to the image to be displayed) and/or an amount of activity (e.g., dirty area as a percentage of the entire screen)  [Diefenbaugh para 0050] and performing similarity detection on the first image data and the second image data to generate a similarity detection result the source fidelity controller identifies one or more fidelity management policies applicable to its current configuration and/or operating environment. This identification may include searching for an applicable policy within a cross-reference (e.g., an array, database table, etc.) that associates fidelity management policies with sets of operational conditions. In at least one embodiment, when searching the source fidelity controller determines a match exists where values in the cross-reference are in a predefined relationship with (e.g., equal to or within a predefined range or distance of) the values subject to the search (e.g., the current operating conditions). The current operating conditions searched for may include any of the operating condition determined within the act 204 above [Diefenbaugh para 0051]; and 
Diefenbaugh does not explicitly disclose but Huang discloses determining whether to update the image frame to be updated for displaying to the display region the active application may modify a visual property of one or more active graphical elements. For example, during a scroll operation on a list, the displayed list items may change. Display update component 520 may receive or intercept the updates corresponding to the graphic elements (block 715).  [Huang para 0055] according to the similarity detection result and the percentage of the dirty region in the display region, and when NO, shielding an updating request for the image frame to be updated for displaying. Low level graphics control component 530 may handle the paint requests from display update component 520 and, in response, update display 375 as appropriate.[Huang para 0049] (graphics controller determines based upon received data whether to update), based on the update of the active graphic elements, "dirty regions" and regions corresponding to the updated active graphic elements (block 720). A dirty region may refer to a region on display 375 that was previously (e.g., after the previous graphic update) covered by an active graphic element but that is now part of the background layer (i.e., a region no longer covered by an active graphical element). A dirty region may be exposed when an active graphic element moves on display 375. The regions corresponding to the updated active graphic elements may include the region(s) associated with the "new" locations of the active graphic elements (i.e., regions covered by the updated graphic elements). [Huang para 0056]

Regarding claim 7 Diefenbaugh discloses an image processing method, comprising: determining a dirty region of a display region wherein the dirty region is a region to be refreshed the source fidelity controller may, within the act 204, track the number of active frames (e.g., where an "active" frame includes a change to the image to be displayed) and/or an amount of activity (e.g., dirty area as a percentage of the entire screen) [Diefenbaugh para 0050] the processor is not fast enough to consistently encode and/or encrypt at high resolution (e.g., 4 k), bit depth (e.g., 10, 12, or 16 bits per pixel-component), or refresh rate (e.g., 60/90/120 Hz), as may be indicated by the processor speed determined in the act 204 above[Diefenbaugh para 0053]; acquiring first image data of the dirty region in an image frame to be updated for displaying The control process 200 starts in act 202 with a source fidelity controller (e.g., the source fidelity controller 114) receiving a request to display a series of frames from an external component [Diefenbaugh para 0049]  and second image data of the dirty region in a presently displayed image frame the source fidelity controller may, within the act 204, track the number of active frames (e.g., where an "active" frame includes a change to the image to be displayed) and/or an amount of activity (e.g., dirty area as a percentage of the entire screen)  [Diefenbaugh para 0050], and performing similarity detection on the first image data and the second image data to generate a similarity detection result the source fidelity controller identifies one or more fidelity management policies applicable to its current configuration and/or operating environment. This identification may include searching for an applicable policy within a cross-reference (e.g., an array, database table, etc.) that associates fidelity management policies with sets of operational conditions. In at least one embodiment, when searching the source fidelity controller determines a match exists where values in the cross-reference are in a predefined relationship with (e.g., equal to or within a predefined range or distance of) the values subject to the search (e.g., the current operating conditions). The current operating conditions searched for may include any of the operating condition determined within the act 204 above [Diefenbaugh para 0051]; and 
Diefenbaugh does not explicitly disclose but Huang discloses determining whether to update the image frame to be updated for displaying to the display region the active application may modify a visual property of one or more active graphical elements. For example, during a scroll operation on a list, the displayed list items may change. Display update component 520 may receive or intercept the updates corresponding to the graphic elements (block 715).  [Huang para 0055] according to the similarity detection result, and if NO, shielding an updating request for the image frame to be updated for displaying. Low level graphics control component 530 may handle the paint requests from display update component 520 and, in response, update display 375 as appropriate.[Huang para 0049] (graphics controller determines based upon received data whether to update), based on the update of the active graphic elements, "dirty regions" and regions corresponding to the updated active graphic elements (block 720). A dirty region may refer to a region on display 375 that was previously (e.g., after the previous graphic update) covered by an active graphic element but that is now part of the background layer (i.e., a region no longer covered by an active graphical element). A dirty region may be exposed when an active graphic element moves on display 375. The regions corresponding to the updated active graphic elements may include the region(s) associated with the "new" locations of the active graphic elements (i.e., regions covered by the updated graphic elements). [Huang para 0056]

Regarding claim 12 Diefenbaugh discloses an image processing device, comprising: a processor; and a memory for storing instructions executable by the processor  wherein the processor is configured to: determine a dirty region of a display region; calculate a percentage of the dirty region in the display region wherein the dirty region is a region to be refreshed the source fidelity controller may, within the act 204, track the number of active frames (e.g., where an "active" frame includes a change to the image to be displayed) and/or an amount of activity (e.g., dirty area as a percentage of the entire screen) [Diefenbaugh para 0050] the processor is not fast enough to consistently encode and/or encrypt at high resolution (e.g., 4 k), bit depth (e.g., 10, 12, or 16 bits per pixel-component), or refresh rate (e.g., 60/90/120 Hz), as may be indicated by the processor speed determined in the act 204 above[Diefenbaugh para 0053]; acquire first image data of the dirty region in an image frame to be updated for displaying The control process 200 starts in act 202 with a source fidelity controller (e.g., the source fidelity controller 114) receiving a request to display a series of frames from an external component [Diefenbaugh para 0049] and second image data of the dirty region in a presently displayed image frame , the source fidelity controller may, within the act 204, track the number of active frames (e.g., where an "active" frame includes a change to the image to be displayed) and/or an amount of activity (e.g., dirty area as a percentage of the entire screen)  [Diefenbaugh para 0050]; perform similarity detection on the first image data and the second image data to generate a similarity detection result the source fidelity controller identifies one or more fidelity management policies applicable to its current configuration and/or operating environment. This identification may include searching for an applicable policy within a cross-reference (e.g., an array, database table, etc.) that associates fidelity management policies with sets of operational conditions. In at least one embodiment, when searching the source fidelity controller determines a match exists where values in the cross-reference are in a predefined relationship with (e.g., equal to or within a predefined range or distance of) the values subject to the search (e.g., the current operating conditions). The current operating conditions searched for may include any of the operating condition determined within the act 204 above [Diefenbaugh para 0051]; and 
Diefenbaugh does not explicitly disclose but Huang discloses determine whether to update the image frame to be updated for displaying to the display region the active application may modify a visual property of one or more active graphical elements. For example, during a scroll operation on a list, the displayed list items may change. Display update component 520 may receive or intercept the updates corresponding to the graphic elements (block 715).  [Huang para 0055] according to the similarity detection result and the percentage of the dirty region in the display region and, if NO, shield an updating request for the image frame to be updated for displaying. . Low level graphics control component 530 may handle the paint requests from display update component 520 and, in response, update display 375 as appropriate.[Huang para 0049] (graphics controller determines based upon received data whether to update), based on the update of the active graphic elements, "dirty regions" and regions corresponding to the updated active graphic elements (block 720). A dirty region may refer to a region on display 375 that was previously (e.g., after the previous graphic update) covered by an active graphic element but that is now part of the background layer (i.e., a region no longer covered by an active graphical element). A dirty region may be exposed when an active graphic element moves on display 375. The regions corresponding to the updated active graphic elements may include the region(s) associated with the "new" locations of the active graphic elements (i.e., regions covered by the updated graphic elements). [Huang para 0056]

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MICHAUD whose telephone number is (571)270-3981. The examiner can normally be reached 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J MICHAUD/           Examiner, Art Unit 2694